Citation Nr: 0117755	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the right ear.

2.  Entitlement to an increased rating for tinnitus, 
currently rated at 10 percent.

3.  Whether the RO in a rating decision dated November 25, 
1985, was clearly and unmistakably erroneous by denying 
entitlement to a separate, compensable evaluation for 
tinnitus.

4.  Entitlement to an effective date earlier than February 8, 
1994, for the grant of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Des Moines, Iowa.

In July 1994, the RO denied entitlement to a compensable 
rating for hearing loss of the right ear with tinnitus.  The 
veteran appealed.  While on substantive appeal in April 1995, 
the veteran stated that he understood about the assigned 
rating for the hearing loss of the right ear, at the hearing 
held in August 1995 the issue presented was characterized as 
entitlement to an increased evaluation of the service-
connected hearing loss in the right ear with tinnitus.  
Additionally, the record shows that thereafter the RO 
continued to adjudicate the claims for entitlement to an 
increased rating for tinnitus and hearing loss of the right 
ear.  In light of the procedural development presented for 
these matters and the absence of written correspondence from 
the veteran withdrawing these issues, the Board finds that 
they have been properly developed for appellate review.

In May 1997, the RO determined that no revision was warranted 
in the decision dated November 25, 1985, which did not grant 
a separate, compensable evaluation for tinnitus.  In a June 
1997 letter, the veteran's representative essentially 
disagreed with that determination.  In August 1998, the RO 
increased the noncompensable evaluation for tinnitus to 10 
percent, effective February 8, 1994.  The veteran disagreed 
with the assigned effective date.  Although the issue on 
appeal has been certified as entitlement to a compensable 
evaluation for tinnitus from an earlier effective date, the 
Board notes that the veteran has raised a clear and 
unmistakable error claim as well and an effective date claim.  
It also noted that the statement of the case and supplemental 
statements of the case inform the veteran of applicable law 
and regulations, as well as reasons and bases for each 
matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with AB v. Brown, 6 Vet. App. 35 (1993) the 
issue of entitlement to an increased rating for tinnitus 
remains on appeal.

The issues before the Board are as stated on the title page.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's puretone level average of the right ear has 
ranged from 58-65 and from 50-57 with speech recognition of 
92 and 88 percent, respectively.  The veteran has level II 
hearing of the right ear.

3.  The veteran has recurrent tinnitus, which is not 
productive of frequent hospitalization or marked interference 
with employment.

4.  The unappealed rating decision dated November 25, 1985, 
denying entitlement to a compensable rating for tinnitus was 
supported by evidence then of record, and it has not been 
shown that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied.

5.  On February 8, 1994, the RO received an informal claim 
for entitlement to a compensable rating for tinnitus.

6.  Resolving doubt in the veteran's favor, it is factually 
ascertainable that the criteria for a 10 percent rating for 
tinnitus were met on September 23, 1993. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
hearing loss of the right ear have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (in 
effect prior to and subsequent to June 11, 1999).

2.  The criteria for entitlement to a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.87, Diagnostic Code 6260 (in effect prior to and subsequent 
to June 11, 1999).

3.  The rating decision dated November 25, 1985, denying 
entitlement to a separate compensable evaluation for 
tinnitus, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.105 
(2000).

4.  The requirements for an effective date of September 23, 
1993, for the grant of a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. § 5110 (b)(2) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400(o)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues in this case is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
previously noted, the veteran has been provided a statement 
of the case and a supplemental statement of the case 
informing him of the evidence necessary to substantiate his 
claims.  While the veteran's last VA examination for 
compensation purposes was conducted in July 1997 the Board 
finds that the examination report provides adequate detail to 
rate the veteran's service-connected disabilities.  Moreover, 
neither the evidence of record nor the veteran suggest 
anything contrary to such.  The veteran has not identified 
any outstanding medical evidence. 

It is also noted that during the pendency of the veteran's 
appeal, the rating schedule pertaining to the evaluation of 
hearing impairment were amended.  See generally 38 C.F.R. 
§ 4.85 (in effect prior to and subsequent to June 11, 1999).  
However, the Board notes that the substantive changes were 
minimum and that they will not affect the outcome of the 
veteran's claims.  Thus, no additional action in this regard 
is warranted.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Background

The service medical records reflect that the veteran had 
defective hearing prior to enlistment and that in 1975 he 
underwent a tymplasty of the right ear.  The reports show 
that the veteran worked as an aircraft repairman during 
service.  They also show that in May 1970 the veteran was hit 
by another patron at a bar and received treatment for a 
laceration wound, measuring 3-centimeters, of the mid-
forehead.  

In September 1976, the RO received the veteran's application 
for hearing loss, tuberculosis, and diabetes mellitus.  

A VA ear, nose and throat examination report dated in 
November 1976 revealed normal findings of the left ear and a 
perforated tympanic membrane of the right ear.  On general 
examination, the diagnoses were perforated eardrum and 
hearing loss.

In December 1976, the RO granted service connection for 
hearing loss of the right ear rated as noncompensably 
disabling, but denied service connection for a perforated 
tympanic membrane of the right ear.

Thereafter, the RO received a medical statement from W.W.H., 
M.D., received in June 1977.  The statement shows that the 
veteran received treatment for acute suppurative otitis media 
during his childhood.  Additional service medical records 
showing that the veteran received treatment for otitis media 
and underwent a tympanoplasty type I of the right ear were 
also received.  

In August 1977, the RO granted service connection for a 
perforated ear drum and rated it as noncompensably disabling.  

Medical reports from Iowa Head and Neck Associates dated in 
1977 note that the veteran worked on an aircraft during 
service, that he had tinnitus of the right ear, and that he 
underwent a tympanoplasty in 1975.  

On VA examination in November 1977, the veteran reported a 
history of a right tympanoplasty in service and that he was 
exposed to airplane engine noise in service.  Examination 
shows a complete loss of tympanic membrane on the right.

In August 1985, the veteran sought an increased rating for 
his ear disability.  He also stated that he had draining and 
ringing of the right ear.  

On ear, nose, and throat examination in October 1985, the 
veteran gave a history of decreased hearing of the right ear.  
He reported that he had been exposed to loud noise during 
service.  He also reported sustaining some minor head trauma 
without loss of consciousness.  The veteran also complained 
of occasional drainage, constant ringing, and pain at the 
posterior of the right ear.  The assessment was hearing loss 
of the right ear, sensorineural by audiometric findings but 
the examiner questioned that.  The examiner noted that it was 
probably secondary to perforated right tympanic membrane.  

On medical examination in October 1985, the veteran reported 
a history of ringing of the right ear, which first was 
intermittent but now was constant.  The diagnoses made 
included defective hearing, right ear, and perforated right 
tympanic membrane.  

In the rating decision dated November 25, 1985, the RO 
granted service connection for tinnitus as adjunct to the 
veteran's defective hearing of the right ear.  The rating 
action shows that the veteran's service medical records and 
VA examination report of October 1985 were considered.  The 
RO characterized the disability as defective hearing of the 
right ear with tinnitus and assigned a zero percent rating, 
effective from September 5, 1976.  Notice was mailed to the 
veteran in December 1985.  In the notification letter, the RO 
told the veteran that service connection had been granted for 
tinnitus, as it was considered adjunct to the service-
connected defective hearing of the right ear.  The RO also 
told the veteran that his tinnitus was evaluated as zero 
percent disabling.  

The veteran filed notice of disagreement in December 1985.  
In a confirmed rating decision, the RO confirmed and 
continued the assigned rating.  The RO reasoned that the 
veteran had been granted service connection for tinnitus as 
adjunct to his defective hearing.  The evidence did not show 
that the tinnitus was due to head injury, concussion, or 
acoustic trauma.  Thus, a compensable evaluation was not 
warranted.  Notice of that decision was mailed to the veteran 
in January 1986.  

By written correspondence received in January 1986, the 
veteran stated that he had constant ringing of the ears and 
that while in service he was exposed to excessive noise.  The 
RO issued to him a statement of the case in February 1986.  
The statement of the case noted that service connection may 
be established separately for tinnitus with the evaluation of 
10 percent when it is shown that the tinnitus is persistent 
as a symptoms of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.84(b).  It also noted that it was not shown 
that the veteran's tinnitus was due to head injury, 
concussion, or acoustic trauma, and the veteran's decibel and 
discrimination loss was not sufficient to warrant a higher 
evaluation.  A notification letter was attached to the 
statement of the case advising the veteran of the time period 
within which to file a substantive appeal.  The veteran did 
not respond.

By written correspondence received February 8, 1994, the 
veteran requested entitlement to a compensable evaluation for 
tinnitus, which he described as being constant.  

A medical statement from J.F.L., M.D., received in February 
1994 shows that the veteran was excused from work after 
undergoing a right revision tympanoplasty.  The December 1993 
VA hospital report shows that the veteran underwent a 
myringoplasty of the right ear due to, among other things, 
persistent tinnitus.  The diagnoses included chronic tympanic 
membrane perforation of the right ear.  

VA outpatient treatment reports dated from 1993 to 1994 show 
continued treatment for tinnitus and hearing loss.  The 
reports show that on September 23, 1993, the veteran 
complained of an earache and constant ringing of the ear.  
The veteran stated that his earaches had changed in duration 
and that now he had constant ringing.  The assessment was 
rule out cholesteatoma of the right ear.  

On audiological examination in April 1995, the veteran's 
puretone thresholds were 40, 50, 70, and 75 decibels on the 
right and 25, 30, 20, 25, and 45 decibels on the left for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The puretone average on the right was 59 and 
on the left it was 30.  (For VA rating purposes the puretone 
average on the right was 58.75). The examiner reported that 
the pure tone thresholds and averages were elevated due to 
functional component and should not be considered reliable 
for rating purposes.  The veteran's speech recognition 
thresholds and speech recognition scores were reliable and 
may be considered a better indicator of actual hearing acuity 
throughout the speech range.  Speech recognition scores were 
92 on the right and 100 on the left.  Clinical evaluation 
also revealed that the veteran had tinnitus of the right ear.  
The tinnitus was described as constant.  The veteran ranked 
the annoyance as a 10, on a 10-point scale.  

After examination, the examiner concluded that the veteran 
had essentially normal hearing in the speech range, left ear, 
and that he had mild to moderate loss of the right ear 
throughout the speech range.  Pure tone air and bone 
conduction thresholds were highly unreliable and should not 
be used for rating purposes.  Speech reception thresholds and 
speech recognition scores were the best indicator of actual 
hearing ability.  An audio-ear disease examination report 
details the veteran's medical and social history notes that 
he had tinnitus and hearing loss.

At his personal hearing in August 1995, in relevant part, the 
veteran testified that his tinnitus started in service.  The 
veteran testified that he underwent a tympanoplasty and as a 
result he has had tinnitus and hearing loss.

In September 1995, K.P., M.S., reported that the veteran had 
participated in aural rehabilitation and had received hearing 
aids.  

A VA examination was conducted in July 1997.  During the 
interview, the veteran stated that he has had constant 
tinnitus since 1973, following surgery while on active duty 
for a right tympanic membrane perforation.  The veteran 
reported that his tinnitus was high in pitch, and that his 
hearing aid did not appear to lessen the tinnitus annoyance.  
Puretone threshold levels were 30, 40, 55, 50, and 70 
decibels of the right ear, and 25, 25, 15, 30, and 40 
decibels of the left ear, for the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The average 
puretone level was 54 on the right and 28 on the left.  (It 
is noted that for VA rating purposes, the average puretone 
threshold level of the right was 53.75).  Speech recognition 
was 88 percent on the right and 92 percent on the left.  The 
veteran's tinnitus was described as constant and ranking as 
an 8 on a scale from 1 to 10.  

Upon reviewing the veteran's claims folder and discussing the 
veteran's medical history, in July 1997, a VA examiner 
concluded that the veteran's tinnitus was not subsequent to a 
head injury significant for tinnitus etiology, a concussion, 
or a history of a true particular type of acoustic trauma.  
The veteran's tinnitus more likely resulted from his 
tympanoplasties.

At his personal hearing in April 1999, the veteran testified 
that he is entitled to an effective date prior to 1994 for 
the grant of a 10 percent rating for tinnitus.  He maintained 
that he initially filed his claim in 1985 and incurred an 
acoustic trauma of the right ear in the 1970's.  The veteran 
explained that he had surgery of the right ear at that time 
and stated that his disability has remained the same since 
service.  


Increased Evaluations

The veteran seeks entitlement to a compensable evaluation for 
hearing loss of the right ear and entitlement to an increased 
rating for tinnitus.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's claim of increased compensation 
for hearing loss, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  Id.  As described by the United 
States Court of Appeals for Veterans Claims, the assignment 
of disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In this case, service connection is not in effect for hearing 
loss of the left ear.  VA precedent mandates that for 
evaluative purposes if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  VAOPGCPREC 32-97, 
August 29, 1997.  Here, there is no evidence of record that 
suggests that the veteran is totally deaf.  

In this case, the preponderance of the evidence establishes 
that the veteran's hearing loss of the right ear does not 
warrant a compensable evaluation.  Hearing loss is 
noncompensable where the pure tone threshold average in one 
ear is ranges from 58-65 decibels with speech recognition of 
92 percent correct (See April 1995 VA examination report) and 
ranges from 50-57 decibels with speech recognition ability of 
88 percent correct (See July 1997 VA examination report).  
The veteran's hearing level has been and remains at level II, 
and in the other ear, the pure tone threshold average is 
normal (level I).  38 C.F.R. § 4.85, Diagnostic Code 6100; 
VAOPGCPREC 32-97.  Because audiological testing revealed 
level II hearing in the right ear and it is presumed that 
level I hearing is present in the nonservice-connected left 
ear, a noncompensable evaluation for hearing loss of the 
right ear is appropriate.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (in effect prior 
to and subsequent to June 11, 1999).

Regarding the claim for an increased rating for tinnitus, the 
Board notes that the disability is already rated as 10 
percent disabling.  Under the old rating criteria, persistent 
tinnitus as a residual of head injury, concussion, or 
acoustic trauma range warranted a 10 percent evaluation, and 
under the new criteria recurrent tinnitus warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(in effect prior to and subsequent to June 11, 1999).  
Nonetheless, because the maximum percentage rating allowable 
has already been assigned under both provisions, entitlement 
to an increased rating on a schedular basis is prohibited.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered for the 
veteran's tinnitus.  AB v. Brown, 6 Vet. App. 35 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in 
this case, the evidence does not show that the veteran's 
tinnitus presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of a rating in excess of 10 percent under 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran's complaints of having 
constant tinnitus are noted, evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or marked interference with employment, has 
not been demonstrated.  The record shows that the veteran was 
hospitalized on one occasion in December 1993 for revision of 
a myringoplasty of the right ear, and while the veteran 
missed time from work after undergoing surgery, the evidence 
does not demonstrate that the veteran's tinnitus caused 
marked interference with employment.  An increased rating on 
an extraschedular basis, therefore, is not warranted.  For 
the above-stated reasoning and in accordance with applicable 
schedular criteria, the Board also notes that the 
noncompensable evaluation in effect for the veteran's hearing 
loss of the right ear is appropriate.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.85, Tables VI, VII, 4.87, 6260 (in effect 
prior to and subsequent to June 11, 1999).

Clear and Unmistakable Error

The veteran contends that the RO committed a clear and 
unmistakable error in the rating determination dated November 
25, 1985, by denying entitlement to a separate compensable 
evaluation for tinnitus.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decisions.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  In 1985, the rating schedule provided that 
persistent tinnitus as a residual of head injury, concussion, 
or acoustic trauma range warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

VA law and regulation provides that a clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313.  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute clear and unmistakable error.  Russell, 3 Vet. 
App. 310, 313; see generally 38 C.F.R. § 20.1403(d), (e) 
(2000).  Instead, for a claim of clear and unmistakable error 
to be reasonably raised, the claimant must provide some 
degree of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face, "persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Fugo v. Derwinski, 6 Vet. App. 40, 44.

After reviewing the evidence of record and the law in effect 
at the time of the November 1985 rating determination, the 
Board finds that the RO did not a commit clear and 
unmistakable error by denying entitlement to a separate 
compensable rating for tinnitus.  

In this case, the Board initially acknowledges that the 
rating schedule provides that separate diagnostic codes 
identify the various disabilities, and that the veteran's 
hearing loss of the right ear and tinnitus disabilities are 
separate and distinct disabilities.  It is also acknowledged 
that it appears as though the RO recorded one rating for the 
two separate disabilities.  However, a closer review of the 
evidence establishes that the RO in fact rated the two 
disabilities separately.  As discussed above, in the November 
1985 notification letter, the RO told the veteran that 
service connection had been granted for tinnitus, and that 
his tinnitus was evaluated as zero percent disabling.  The 
notification letter then told the veteran that the 
compensation rate therefore would continue at the 
noncompensable rate.  Additionally, the evidence shows that 
when reaching that determination, the RO considered the 
evidence before it and correctly applied the law and 
regulations in extant at that time.  The evidence shows that 
in 1985, the RO based the denial on the veteran's service 
medical records and VA examination report.  Upon reviewing 
those reports, the RO found that there was an absence of 
evidence establishing that the veteran's tinnitus was due to 
head injury, concussion, or acoustic trauma.  See February 
1986 Statement of the Case.

Given the aforementioned findings, the veteran has failed to 
present any basis for finding error or any other indication 
as to why the results associated with the assigned 
noncompensable rating for tinnitus would have been different 
but for the alleged error.  The veteran has not established 
that for the November 25, 1985, rating action the facts known 
at the time were not before the adjudicator or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied; that an error occurred based on the record and the 
law that existed at the time the decisions were made; or that 
if an error had been made, any outcome found would have been 
manifestly different.  

Instead, the veteran merely disputes how the RO weighed the 
evidence in the rating determination.  The Board notes that 
an allegation of clear and unmistakable error contemplates 
more than an assertion of a disagreement as to how the facts 
were weighed or evaluated.  Clear and unmistakable error is 
present only where there is an error that is undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.  In this case, 
such is not present.  The evidence shows that the veteran's 
service medical records and VA and non-VA medical reports 
were considered, and it is not undebatable that upon 
reviewing that evidence reasonable minds could not differ.  
The veteran's appeal must be denied.


Earlier Effective Date

The veteran also seeks entitlement to an effective date 
earlier than February 8, 1994, for the grant of a 10 percent 
rating for tinnitus.  Pertinent law and regulations state 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award for increased compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  Id.

38 C.F.R. § 3.400(q)(1)(ii) provides that the proper 
effective date for new and material evidence received after 
final disallowance of a claim is the date of receipt of new 
claim or the date entitlement arose, whichever is later.  
Pursuant to 38 C.F.R. § 3.400(r), the effective date of VA 
disability compensation benefits for reopened claims is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 3.105(a)

With regard to the November 25, 1985, rating determination, 
the veteran failed to perfect an appeal for the denial of the 
assignment of a compensable evaluation for his tinnitus 
disability.  When an unappealed rating determination becomes 
final, the decisions are final and binding, including 
decisions of degree of disability, which are accepted as 
correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 3.104, 3.105.  In this 
case, the veteran has alleged clear and unmistakable error in 
the RO's 1985 rating decision.  But, as discussed above, no 
clear and unmistakable evidence has been found that 
determination.  Accordingly, the November 1985 decision 
denying entitlement to a separate compensable evaluation for 
tinnitus is final and binding.  The veteran therefore cannot 
receive entitlement to an effective date prior to the 
November 25, 1985 decision.

On February 8, 1994, the RO received the veteran's claim for 
increased evaluation for tinnitus.  As previously noted, the 
effective date of an award for increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, the proper 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2). 

In accordance with the provisions of 38 C.F.R. § 3.400(o)(2), 
there is clinical evidence of record that supports an 
increased rating for the veteran's tinnitus within a year 
prior to receipt of the February 8, 1994, claim.  A VA 
outpatient treatment report dated September 23, 1993, shows 
that the veteran complained of constant tinnitus and received 
treatment.  The VA outpatient treatment reports thereafter 
show continued treatment as well.  When resolving all 
reasonable doubt in the veteran's favor and thereby findings 
that the veteran's tinnitus was due to acoustic trauma, the 
Board finds that the criteria for the grant of a 10 percent 
rating for tinnitus was factually ascertainable on September 
23, 1993.  To this extent and no earlier, the appeal is 
granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2), 4.84, 
Diagnostic Code 6260 (in effect prior to June 11, 1999).



ORDER

Entitlement to a compensable rating for hearing loss of the 
right ear is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

There was no clear and unmistakable error in a November 25, 
1985, rating decision, in which the RO denied entitlement to 
a separate, compensable evaluation for tinnitus; the appeal 
is denied.

Entitlement to an effective date of September 23, 1993, for 
an award of 10 percent for tinnitus is granted, subject to 
the law and regulations pertinent to the disbursement of 
monetary funds.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

